DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (shown Figures 5-9) in the reply filed on 7 Feb is acknowledged.  The traversal is on the ground(s) that examination of both species poses no serious search burden.  This is not found persuasive because Species | requires a search in areas E. Currently, original claims 1-15 and new claim 16 appear to be generic. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wentland (US-8876050-B2).

With regards to claim 1, Wentland discloses a system (500 Figure 5, Col 7 Para 1), comprising: 
a door (900 Figure 9) installed within a vehicle (Col 7 Para 1); and 
an electronically actuated (by control units 516, Figure 5) linear actuator (solenoid 910, Figure 9) latch mechanism (902, 906, 914 Figure 9, Col 12 Lines 28-29), 
wherein the electronically actuated linear actuator latch mechanism is configured to cause the door to be in a latched state (904, Figure 9) and to cause the door to be in an unlatched state (916, Figure 9).

With regards to claim 2, Wentland discloses the system of claim 1, 
wherein the electronically actuated linear actuator latch mechanism (Figure 9) is a linear solenoid actuator latch mechanism (Col 12 Para 4).

With regards to claim 3, Wentland discloses the system of claim 1, 
wherein the door (900 Figure 9) and the electronically actuated linear actuator latch mechanism (Figure 9) are installed in a vehicle galley (330 Figure 3, Col 7 Line 10), wherein the door is a galley insert door (344 Figure 3).

With regards to claim 4, Wentland discloses the system of claim 1, wherein the vehicle is an aircraft (Col 7 Line 11).

With regards to claim 16, Wentland discloses the system of claim 1, 
wherein the electronically actuated linear actuator latch mechanism (902, 906, 914 Figure 9) is installed in or on the door (900 Figure 9).

Claim(s) 1, 6-7, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kneller (US-7937169-B2).

With regards to claim 1, Kneller discloses a system, comprising: 
a door (102 Figure 4) installed within a vehicle (10 Figure 1, Col 6 Lines 61-62); and 
an electronically actuated (by controller 30, Col 15 Line 38) linear actuator (solenoid 162, Figure 4, Col 15 Line 21) latch mechanism (28 Figure 4, Col 15 Line 15), 
wherein the electronically actuated linear actuator latch mechanism is configured to cause the door to be in a latched state and to cause the door to be in an unlatched state (Col 15 Para 3).

With regards to claim 6, Kneller discloses the system of claim 1, further comprising:
a computing device (control module 200, including compartment control module 204 and compartment controllers 32 and 30, Figure 9) comprising at least one processor (Col 17 Line 67), the computing device communicatively coupled (via control signal 234, Figure 9) to the electronically actuated linear actuator latch mechanism (28 Figure 4), 
wherein the computing device is configured to: determine whether the door is in the latched state or the unlatched state (by means of latch sensor 156, Col 15 Para 5); and 
cause the door to switch from a determined state to a different state of the latched state and the unlatched state (Col 15 Lines 39-42).

With regards to claim 7, Kneller discloses the system of claim 6, 
wherein the computing device (control module 200, including compartment control module 204 and compartment controllers 32 and 30, Figure 9) includes a user interface (control panel 249, Figure 9, Col 18 Lines 50-51), 
wherein the computing device is further configured to: present, to a user (via indicator LEDs 52, Col 9 Line 39), information related to the determined state of the door (such as compartment latched or unlatched, Col 9 Lines 44-46); and 
receive a user input (via switch system 40, Col 8 Line 63) instructing the computing device to cause the door to switch from the determined state to the different state of the latched state and the unlatched state (Col 16 Lines 52-62).

With regards to claim 11, Kneller discloses the system of claim 6, 
further comprising a second (Figure 2 shows a plurality of compartments 24, each of which comprise the components of Figures 3 and 4, and are selectively monitored and controlled by central controller 32, Col 10 Lines 33-37) door (102 Figure 4) installed within the vehicle and a second electronically actuated linear actuator latch mechanism (28 Figure 4) installed in or on the second door, 
wherein the second electronically actuated linear actuator latch mechanism is configured to cause the second door to be in a second latched state and to cause the second door to be in a second unlatched state (Col 15 Para 3), 
wherein the computing device is configured to: determine whether the second door is in the second latched state or the second unlatched state (by means of latch sensor 156, Col 15 Para 5); and cause the door to switch from a second determined state to a different second state of the second latched state and the second unlatched state (Col 16 Lines 52-62).

With regards to claim 12, Kneller discloses the system of claim 11, 
wherein the computing device (control module 200, Figure 9) is further configured to control a state of the door independent of controlling a second state of the second door (Figure 2 shows a plurality of compartments 24, each of which comprise the components of Figures 3 and 4, and are selectively monitored and controlled by central controller 32, Col 10 Lines 33-37).

With regards to claim 13, Kneller discloses the system of claim 6, 
wherein the computing device's (control module 200, Figure 9) causing of the door to switch from the determined state to the different state of the latched state and the unlatched state is manually overridable by a user (Col 15 Lines 48-55).

With regards to claim 14, Kneller discloses the system of claim 6, 
wherein the computing device (control module 200, Figure 9) is wirelessly communicatively coupled to the electronically actuated linear actuator latch mechanism (Col 15 Lines 15-19).

With regards to claim 15, Kneller discloses the system of claim 6, 
wherein the computing device (control module 200, Figure 9) is further configured to: cause the door to be in the unlatched state while the door is open (Col 16 Para 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wentland in view of Wagner (US-8087704-B2).

With regards to claim 5, Wentland discloses the system (500 Figure 5) of claim 4, 
wherein the door (900 Figure 9) and the electronically actuated linear actuator latch mechanism (Figure 9, Col 12 Lines 28-29) are installed in an aircraft galley (Col 7 Lines 10-11).
Wentland is silent on whether the door is an aircraft galley insert oven door.
However, Wagner teaches a manually actuated latch for an aircraft galley insert oven door (Col 3 Para 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wentland’s latch control system on an aircraft galley insert oven door as shown by Wagner. One would have been motivated to then use Wentland’s control system on an aircraft galley insert oven door so that the door could be operated electronically, which is more convenient for the user. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneller in view of Wagner.

With regards to claim 8, Kneller discloses the system of claim 7.
Kneller does not disclose that a single compartment further comprises a primary latch mechanism and a primary latch mechanism sensor.
However, Wagner teaches a door (1 Figure 8) for an aircraft compartment with two independently actuated latch mechanisms (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a duplicated, independent latch mechanism to a single compartment of Kneller. One would have been motivated to make this addition to prevent an unwanted opening of a sensitive compartment, such as an oven as taught by Wagner, in the event of an unintentional user input. 
 Thus Kneller in view of Wagner teaches the system of claim 7, further comprising: 
a primary latch mechanism (28, Figure 4) and a primary latch mechanism (156 Figure 5) sensor configured to detect whether the primary latch mechanism is in a primary latch latched state or a primary latch unlatched state (Col 15 Para 5), the primary latch mechanism installed in or on the door (specifically latch component 158, Figure 6), the primary latch mechanism sensor communicatively coupled to the computing device  (control module 200, Figure 9), wherein the computing device is further configured to: present, to the user (via indicator LEDs 52, Col 9 Line 39), information related to a detected state of the primary latch mechanism (such as compartment latched or unlatched, Col 9 Lines 44-46).

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneller in view of Wentland.

With regards to claim 9, Kneller discloses the system of claim 6.
Kneller does not disclose that the computing device is further configured to obtain vehicle state data.
However, Wentland discloses a similar galley compartment latch system (500 Figure 5, Col 7 Para 1) wherein the computing device (516 Figure 5) is further configured to: obtain vehicle state data (modes 528, Col 8 Para 3); and cause the door to be in the latched state based at least on the aircraft state data (Col 8 Para 4). Therefore, it would have been obvious to one of ordinary skill in the effective filing date of the claimed invention to modify the computing device of Kneller to take aircraft state data as an additional control input as taught by Wentland. One would have been motivated to modify the computing device in order to improve safety by restricting compartment access depending on the state of the aircraft.

With regards to claim 10, Kneller in view of Wentland teaches the system of claim 9, 
wherein the vehicle state data is aircraft state data (modes 528, Col 8 Para 3 – Wentland), wherein the aircraft state data is associated with at least one of taxi, takeoff, turbulence, or landing (Col 8 Para 3 – Wentland).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20090245981-A1: A similar dual latch compartment.
US-20040119592-A1: A similar dual latch compartment.
US-10906458-B2: A similar aircraft compartment control system.
US-8707864-B2: A similar aircraft compartment control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675